


110 HCON 208 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 208
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Mr. Gallegly (for
			 himself and Mr. Gary G. Miller of
			 California) submitted the following concurrent resolution; which
			 was referred to the Committee on Oversight
			 and Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  raising awareness of and opposition to global terrorism.
	
	
		Whereas the terrorist attacks against the United States on
			 September 11, 2001, marked the beginning of the war to end global
			 terrorism;
		Whereas, historically, when the United States is forced
			 into war, its Government and citizens stand united to successfully defeat the
			 enemy, no matter how long and difficult the struggle;
		Whereas the American people are committed to individual
			 freedom and confident that the United States and its allies will win the war on
			 terrorism;
		Whereas the American people will take the necessary steps
			 to be ready and vigilant against terrorism and do all they can to protect their
			 homeland, families, and freedoms;
		Whereas beyond all differences of race, creed, or
			 political persuasion, Americans are one people facing national threats
			 together, and while they now live with a heightened awareness of terrorism,
			 they refuse to live their lives in fear;
		Whereas opposition by the American people and the Federal,
			 State, and local governments will be directed against all individuals, groups,
			 organizations, and countries that threaten, support, or commit acts of
			 terrorism against the United States, its allies, and United States
			 interests;
		Whereas the American people, through their readiness and
			 vigilance, will assist authorities in whatever it takes to disrupt and defeat
			 the global terrorism network;
		Whereas in support of Patriot Day on September 11th,
			 September 12th would be an appropriate annual day to establish as a National
			 Day of Readiness and Vigilance in memory of all victims of terrorist attacks, a
			 tribute to those individuals who are actively combating global terrorism, and a
			 rededication to year-round readiness and vigilance against terrorism by the
			 American people and the Federal, State, and local governments; and
		Whereas the effort by individuals, businesses,
			 organizations, and governing bodies to promote the observance of the National
			 Day of Readiness and Vigilance on September 12th of each year represents one of
			 many examples of the ongoing commitment by people in the United States to raise
			 awareness of and actively oppose global terrorism: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)a
			 National Day of Readiness and Vigilance should be established to raise
			 awareness of and opposition to global terrorism; and
			(2)the President
			 should issue a proclamation calling on all Americans to observe such a day with
			 appropriate ceremonies and activities.
			
